Notice of Pre-AIA  or AIA  Status
 	The present application 16/376,950, filed on 9/16/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US APPLICATION #14/218,912 filed on  03/18/2014 is now US PAT 10268639 US Application #14/218,912 has domestic PRO application #  61/800,126  filed on 03/15/2013

DETAILED ACTION
Response to Amendment
Claims 21-40, are pending in this application.
Examiner acknowledges applicant’s amendment filed on 10/7/2021.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for domestic priority provisional
application # 61/800,126 filed on 03/15/2013 under 35 U.S.C. 119 (e).
Response to Arguments
Applicant's arguments at page filed 10/7/2021 have been fully considered, for examiners’ response, see discussion below:
Double Patenting
a) 	At page 7, examiner noted applicants’ remarks on double patent rejection, applicants’ request be held abeyance.  Although instant application claim 21 and claim 1 of US Patent 10,268,639 not identical, but appears to be obvious over claim 1 of the  US Patent 10,268,639 because instant application claim 21 and issued patent 10,268,639 based on computer node having plurality tables supporting query response and flag status, both instant application and issued patent preamble is directed to performing a join of plurality of tables.  Instant application claim 22, and issued patent 10,268,639 claim 12 is directed to query includes one or more criteria, are identical.  The instant application claim 32 is exactly same as issued patent 10,268,639 claim 9 
b) 	At page 9-11,claim 21, 40 applicant argues:
	“the cited references, whether taken alone or in combination, do not teach or suggest “updating, by computer node, at least one of the first flags of the first active flag structure to indicate a false value based on a response to the request
Applicant respectfully disagrees with the proposed combination of Bestgen and Yoon as teaching or suggesting “updating, by the computer node, at least one of the first flags of the first active flag structure to indicate a false value based on a response to the request.”(p-10)


Examiners’ response:
	As to the above argument (b), the prior art of Bestgen is directed to database management (fig 1, element 150) , particularly database query supporting various operations including join tables implementing execution plan (Abstract).  The prior art of Bestgen teaches database management supports query commands that satisfies or meets the search criteria specified by the query (Bestgen: fig 1, 0029).  The prior art of Bestgen teaches database tables defining data table structure including individual entries, tuples, or records in the database, and columns, fields, or attributes for example see database table element 235 and each table, each column  has unique name within the particular data table (fig 2, 0054).  The prior art of Bestgen specifically teaches database structure not only defines data table, including records or tuples, columns, keys, fields or attributes but also maintains index (element 240), as such index identifies entries that has data values for example table element 235 given an indexed column value (para 0054, line 9) row identifiers index element 240 (Bestgen: para 0060, line   14-15)  may corresponds to “active flag” which is identical to instant specification para 0024.  Prior art of  Bestgen teaches join tables in the executing plan updating predicates associated with one or more nodes and the database management evaluates conditional criteria expressions to either true or false using and/or retrieving records from the table nodes, ie., the conditional criteria satisfies the expression that match respective column identifiers from the data records, further predicate expression evaluates “true or false” , thereby sets the results (0073,0075)
	The prior art of Yoon is directed to database management defining database tables particularly join tables ie., join between database column and row tables using may corresponds to “active flag” which is identical to instant specification para 0024.  
 	It is however, noted that Bestgen does not disclose first flags of the first active flag structure, although prior art of Bestgen, Yoon  specifically teaches index identifies respective value (Bestgen: 0054, line 9, para 0060, line 14-15; Yoon: fig 3A-3B) .         On the other hand, Yoon disclosed “first flags of the first active flag structure”(fig 3A-3B,0057,0063-0064, fig 3I  – Yoon teaches join query defining flag structure for example 320 indicating matched flag vector whose flag either set to true or false based on the matching vid value, for example in case of outjoin query matched flag vector appears false. 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine mixed join of row and column database tables of Yoon et al., with join order for a database query of Bestgen et al., because both Bestgen, Yoon teaches database management system supporting database tables (Bestgen: fig 2, element 150 and tables 235; Yoon :fig 3, fig 6, 0082) and they both are from the same field of endeavor.  Because both Bestgen, Yoon teaches join table, it would have been obvious to one of the ordinary skill in the art to  use join query operations add the step of flag structure particularly indicating whether matched flag vector whose value either false or true (Yoon: 0064, fig 3B), while Yoon’s 
	Examiner applies above arguments to claim 40, and claims 22-39 depend from claim 21.


Statutory Review under 35 USC § 101
Claims 21-39 are directed towards a method and have been reviewed
Claims 21-39 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 40 is directed to non-transitory computer-readable storage medium including program code which when executed by at least one data processor and have been reviewed, appear to be statutory as disclosed ¶ 0149-0150,0153-0154, as claim says non-transitory.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 21-40 of US Application No. 16/376,950 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,268,639. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application, the examined claims are generic (broader than) to the patent claims, therefore, the examined claim(s) is/are anticipated by the patent claim(s) as follows
Instant US application: 16/376,950
US Patent No. 10,268,639
Claim 21,40    A method of performing a join of a plurality of tables, the method comprising: 

     receiving, at a computer node, a query identifying a plurality of tables to be joined;

















      identifying, by the computer node, one or more first entries in a first table that satisfy one or more criteria included in the query based on a first active flag structure that includes first flags;    








 	identify, by the computer node, keys corresponding to one or more second entries in a second table based on the identified one or more first entries in the first table;
 	using the identified keys to generate a request corresponding to the one or more second entries in the second table;
 	updating, by the computer node, at least one of the first flags of the first active flag structure to indicate a false value based on a response to the request;
 	identifying a first group of the first flags of the first active flag structure that indicate a true value; and

retrieving data corresponding to the first group of the first flags for creating an output table.






























Claim 22:  wherein the query includes a where component with the one or more criteria

Claim 32: wherein the separate requests are sent via remote direct memory access (RDMA).






A method of performing a join of a plurality of tables distributed across a plurality of computer nodes of a network, the method comprising:
      receiving, at each of a plurality of computer nodes, a query identifying a plurality of tables to be joined;
for a first table of the plurality of tables:
     determining, by each of the plurality of computer nodes, whether table entries of the first table stored on the computer 
     creating, by each of the plurality of computer nodes, a first active flag structure including first flags;
     setting, by each of the plurality of computer nodes, each of the first flags of the first active flag structure to indicate a true value in response to the determination that a corresponding table entry satisfies at least one criterion of the one or more criteria;
      identifying, by a first computer node of the plurality of computer nodes, a first set of first entries in the first table, each of the first entries having been determined as satisfying the at least one criterion of the one or more criteria and each of the first flags being operable to indicate that a corresponding first entry is to be used in an output table;
     iterating, by the first computer node, over the first set of first entries in the first 




     using the identified keys to generate a request corresponding to the second set of second entries in the second table;
     
       updating, by the first computer node, at least one of the first flags of the first active flag structure to indicate a false value based on a response to the request;
      subsequent to the updating, identifying a first group of the first flags of the first active flag structure that indicate the true value; and
retrieving data corresponding to the first group of the first flags for creating the output table;
performing, by each of other computer nodes:
     identifying a respective set of entries in the first table that are identified as satisfying the one or more criteria by the first active flag structure;
      iterating over the respective set of entries in the first table to identify respective keys corresponding to a respective second set of entries in the second table;
     using the respective keys to generate respective requests corresponding to the respective second set of entries in the second table;
     updating any respective first flags of the first active flag structure when a respective response indicates the false value;

     retrieving data corresponding to the respective group of the first flags to create the output table; and
     creating a hash map specifying where entries of the first table are stored

Claim 12: wherein the query includes a where component with one or more where criteria.

Claim 9: wherein the separate requests are sent via remote direct memory access (RDMA).





 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-21 of U.S. Patent No. 10,268,639 to arrive at the claims 21-40 of the instant application 16/376,950 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  As such instant application 16/376,950 claim 1 is broader.












Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not 

Claims 21-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bestgen et al., (hwereafter Bestgen), US Pub.No. 2011/0137890 published Jun,2011 in view of Yoon et al., (hereafter Yoon), US Pub.No. 2013/0151502 published Jun, 2013

1.-20. (Canceled)

As to claim 21,40, Bestgen teaches a system which including “ A method of performing a join of a plurality of tables, the method comprising (Abstract, fig 5 – Bestgen teaches join tables:
 	 “receiving, at a computer node, a query identifying a plurality of tables to be joined” (fig 4-5,0063-0064, 0069 – Bestgen teaches tree data structure defining parent node and child nodes or root node and ancestor nodes and linking node tables ie., join table nodes, it is noted that table node represents tables 235-1,235-2, 235-3 and like and the join node establishes relationship with other join node as detailed in fig 4-5);
 	 “identifying, by the computer node, one or more first entries in a first table that satisfy one or more criteria included in the query (fig 4-5, 0063-0064,0069-0072 – Bestgen teaches tree structure defining parent and child nodes associated with the table nodes particularly table node represents table 235-1,235-2 and 235-3 and like further execution plan implements the query as detailed in 0072);

 	“using the identified keys to generate a request corresponding to the one or more second entries in the second table” (0098-0100 – Bestgen teaches join tables and identifier returns row identifier set based the key ti.c2 and key values, particularly returns row identifier set that identifies more rows) ;
 	updating, by the computer node, at least one of the structure to indicate a false value based on a response to the request” (0073,0075 – Bestgen teaches join tables in the executing plan updating predicates associated with one or more nodes and the database management evaluates conditional criteria expressions to either true or false using and/or retrieving records from the table nodes);
 	“identifying a first group of the structure that indicate a true value” (0089-0091,  fig 5 – Bestgen teaches predicate nodes associated with the join nodes of the table records and the conditional criterial expression evaluates to either true or false by substituting data from the records); and
 	“retrieving data corresponding to the first group for creating an output table”(0080-0081, fig 4 – Bestgen teaches join tables, matching records in the table  Yoon disclosed “first flags of the first active flag structure”(fig 3A-3B,0057,0063-0064, fig 3I  – Yoon teaches join query defining flag structure for example 320 indicating matched flag vector whose flag either set to true or false based on the matching vid value, for example in case of outjoin query matched flag vector appears false. 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine mixed join of row and column database tables of Yoon et al., with join order for a database query of Bestgen et al., because both Bestgen, Yoon teaches database management system supporting database tables (Bestgen: fig 2, element 150 and tables 235; Yoon :fig 3, fig 6, 0082) and they both are from the same field of endeavor.  Because both Bestgen, Yoon teaches join table, it would have been obvious to one of the ordinary skill in the art to  use join query operations add the step of flag structure particularly indicating whether matched flag vector whose value either false or true (Yoon: 0064, fig 3B), while Yoon’s join operation allows access values of both row and column without any overheads (Yoon:0067), thus improves overall query performance.

As to claim 22 ,the combination of  Bestgen, Yoon disclosed “wherein the query includes a where component with the one or more criteria” (Bestgen: 0029,0053 query commands, search criteria; Yoon: 0057-0058, fig 3A)



As to claim 23 Yoon disclosed
 	“creating, by the computer node, the first active flag structure including the first flags” (fig 3B-C,0057,0063); and 
 	storing, by the computer node, the first active flag structure” (0057-0058).

As to claim 24 Yoon disclosed “wherein the first flags are boolean values, and wherein the first flags indicate whether table entries in the first table satisfy the one or more criteria” (fig 3A-3B,0057,0063-0064, fig 3I   and Boolean values corresponds to value of either true or false).

As to claim 25, Yoon disclosed “wherein each bit of the first flags corresponds to a different row of the first table” (0049, 0054,fig 3B).

As to claim 26, Yoon disclosed “ wherein the first active flag structure includes identifiers of rows that satisfy the one or more criteria” (0056-0057).

As to claim 27 Bestgen disclosed “wherein the keys are foreign keys that correspond to primary keys in the second table” (0102-0103).

As to claim 28 Yoon disclosed  “wherein the request is for second flags in a second active flag structure, wherein the second flags correspond to a set of entries in the second table” (Yoon: fig 3B-3E, 0057-0060).

As to claim 29,  Bestgen disclosed “wherein the request includes a plurality of separate requests, the method further comprising” (0057-0058):
 	“determining, by the computer node, an identifier for each of the identified keys, the identifier specifying a memory location for a corresponding second entry” (0059-0060,0063-0064); and
 	“sending, by the computer node, the separate requests based on the identifiers” (0066-0068).

As to claim 30,  Yoon disclosed  “wherein determining the identifier includes using a hash function operation on an identified key” (0069-0072, fig 4).

As to claim 31 Bestgen disclosed “wherein the identifiers specify a plurality of computer nodes, and wherein each separate request is sent from the computer node to another computer node” (fig 4-5,0088-0091)

As to claim 32, Bestgen disclosed “wherein the separate requests are remote direct memory access (RDMA) requests” (0028,fig 1).

As to claim 33,Yoon disclosed:


As to claim 34,  Bestgen disclosed wherein the response for a particular identified key is false when there is no corresponding entry in the second table or when the response includes no value corresponding to the particular identified key” (0073,0075,0089).

As to claim 35, Bestgen disclosed “wherein the response includes an identification of another computer node that stores the one or more second entries in the second table” (0083-0084).

As to claim 36,  Bestgen disclosed “wherein the response includes an identification of a particular row number of a particular second entry in the second table” (0097-0098).

As to claim 37, Yoon disclosed “wherein the first active flag structure is a column of bits and wherein each bit of the bits correspond to a different row of the first table” (0047-0048,0052-0053).

As to claim 38,  Bestgen disclosed “wherein the response to the request is received from another computer node of a plurality of computer nodes” (fig 4-5).

As to claim 39, Yoon disclosed “wherein the at least one of the first flags is updated to indicate the false value when a corresponding second flag indicates the false value” (Yoon: fig 3B-3E, 0057-0060).


Conclusion
The prior art made of record
				a.  	US Patent No. 	2011/0137890	
				b.  	US Patent No.	2013/0151502	
	
						
         		










	 						 	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154